Citation Nr: 1225705	
Decision Date: 07/25/12    Archive Date: 08/03/12	

DOCKET NO.  08-32 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than June 8, 2007 for the award of a total disability rating based upon individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran served on active duty from January 1975 to January 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In a rating decision of April 2009, the RO found no clear and unmistakable error in a February 25, 2004 rating decision which allegedly failed to infer a claim for a total disability rating based upon individual unemployability.  There has been no disagreement filed with this determination.  Accordingly, the Board will confine its review solely to the issue noted on the title page of this decision.

Finally, based on various statements contained in an Informal Hearing presentation of June 2012, it would appear that the Veteran seeks entitlement to a "separate and distinct" evaluation for an organic affective disorder, currently evaluated as part of the Veteran's service-connected residuals of craniotomy for a right middle cerebral artery aneurysm and subarachnoid hemorrhage.  Inasmuch as that issue has not been developed or certified for appellate review, it is not for consideration at this time.  It is, however, being referred to the RO for clarification, and, if necessary, appropriate action.


FINDINGS OF FACT

1.  On November 27, 2000, there was received the Veteran's "initial" claim for a total disability rating based upon individual unemployability.

2.  In a rating decision of January 2002, the RO awarded a 100 percent schedular evaluation for the service-connected residuals of myocardial infarction, a rating which became effective from August 5, 2000.  With the award of that 100 percent schedular rating, the Veteran's previously-filed claim for a total disability rating based upon individual unemployability was considered to have been rendered moot.

3.  In a rating decision of May 2004, with which the Veteran voiced no disagreement, the previously-assigned 100 percent schedular evaluation for the service-connected residuals of myocardial infarction was reduced to 60 percent, effective from August 1, 2004.

4.  Received on June 8, 2007 was the Veteran's "current" claim for a total disability rating based upon individual unemployability.

5.  In a rating decision of February 2008, the RO granted entitlement to a total disability rating based upon individual unemployability, effective from June 8, 2007, the date of the aforementioned "current" claim for benefits.

6.  During the period from August 1 2004, to June 8, 2007, the Veteran's service-connected disabilities, consisting at that time of the residuals of myocardial infarction, evaluated as 60 percent disabling; the residuals of a craniotomy for right middle cerebral artery aneurysm and subarachnoid hemorrhage with organic affective disorder, evaluated as 30 percent disabling; hypertension, evaluated as 10 percent disabling; and the postoperative residuals of frontal sinus defect, second degree burns of the back, and a donor scar of the left mid abdomen, each evaluated as noncompensably disabling, when taken in conjunction with the Veteran's education and occupational experience, were insufficient to preclude his participation in all forms of substantially gainful employment.


CONCLUSION OF LAW

An effective date earlier than June 8, 2007 for the award of a total disability rating based upon individual unemployability is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5110 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to whether the Veteran was provided appropriate application forms, or the completeness of his application.  VA notified the Veteran in August 2007 and August 2008 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is no current error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Earlier Effective Date

In reaching this determination, the Board wishes to make it clear that it has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as both VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks an effective date earlier than June 8, 2007 for the award of a total disability rating based upon individual unemployability.  In pertinent part, it is contended that, at the time of the aforementioned May 2004 rating decision which reduced the Veteran's previously-assigned 100 percent evaluation for the residuals of myocardial infarction to 60 percent, the RO should have inferred and/or "resurrected" the Veteran's previously-filed claim for a total disability rating based upon individual unemployability, thereby entitling him to an earlier effective date.

In that regard, total disability ratings based upon individual unemployability may be assigned where the schedular rating for the service-connected disability or disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  Moreover, total disability ratings may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2011).

Regarding the issue of an effective date earlier than June 8, 2007 for the award of a total disability rating based upon individual unemployability, the Board notes that, pursuant to the provisions of 38 U.S.C.A. § 5110(a) (West 2002), "unless specifically provided otherwise in this chapter...a claim for increase(d) compensation...shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2002).  38 U.S.C.A. § 5110(b)(2) then "specifically provides otherwise" by stating as follows:  "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability has occurred, if the application is received within one year from such date."  38 U.S.C.A. § 5110(b) (West 2002); see also 38 C.F.R. § 3.400(o)(1)(2) (effective date of award of increased rating is the earliest date as of which it is factually ascertainable that an increase in disability has occurred if the claim is received within one year from such date, otherwise, date of receipt of claim); Swanson v. West, 12 Vet. App. 442, 447 (1999); Hazan v. Gober, 10 Vet. App. 511, 520 (1997).

Put somewhat more simply, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2011).

The Board notes that, during the period from August 1, 2004 (prior to which the Veteran was in receipt of a 100 percent schedular evaluation for the service-connected residuals of myocardial infarction) to June 8, 2007, service connection was in effect for the residuals of myocardial infarction, evaluated as 60 percent disabling; the postoperative residuals of craniotomy for a right middle cerebral artery aneurysm and subarachnoid hemorrhage with organic affective disorder, evaluated as 30 percent disabling; hypertension, evaluated as 10 percent disabling; and the postoperative residuals of a frontal sinus defect, second degree burns of the back, and a donor scar of the left mid-abdomen, each evaluated as noncompensably disabling.  The combined evaluation in effect for the Veteran's various service-connected disabilities was 80 percent.

Pertinent evidence of record is to the effect that the Veteran has completed the 11th grade, and has occupational experience as a group leader for a die molding company, a boiler technician, and a dairy farmer.  According to the Veteran, he last worked in December 1999 or January 2000.

In correspondence of mid-December 1999, a VA physician indicated that the Veteran suffered from coronary artery disease, hypertension, and hyperlipidemia, and that, given his symptoms on exertion, it was recommended that he discontinue his current employment, and be retrained in a "less strenuous work environment and occupation."

In correspondence of August 2000, another VA physician indicated that, given the current status of the Veteran's coronary artery disease and symptoms on exertion, he was unable to perform his most recent stressful job which required strenuous manual labor and heavy lifting.  Under the circumstances, it was recommended that the Veteran undergo retraining for a less stressful desk job which would not requiring heavy lifting or strenuous exertion.  According to the VA physician, it was hoped that the Veteran could be accommodated in his attempts to once again become employable, although in a less strenuous type of job.

In correspondence of October 2000, the same VA physician who had submitted the aforementioned August 2000 correspondence wrote that, based on the Veteran's cardiac function, coronary artery disease, angina, and dyspnea on exertion, he was unable to work at any job which required more than sedentary employment.  Moreover, the Veteran was unable to work at any job requiring manual labor.  According to the VA physician, the Veteran was willing to undergo retraining in the future in order to be employable in a sedentary job.  However, for the present, the Veteran was fully disabled from a medical standpoint, and unable to resume his former employment which required considerable exertional labor.

At the time of a VA cardiovascular examination in March 2001, it was noted that the Veteran was currently in touch with his VA vocational rehabilitation coordinator, and was interested in retraining for a less stressful career.  On physical examination, the Veteran's blood pressure was 122/84 in his right arm while sitting, and 124/78 in his right arm while lying supine.  His heart rate was 108 and regular, and his respirations were within normal limits.  The Veteran's heart displayed a regular rate and rhythm, with no evidence of any murmur, click, or rub.  Nor was there any evidence of abdominal bruits.  Noted at the time of examination was that the Veteran had suffered several myocardial infarctions over the past three years, and that he continued to demonstrate evidence of ongoing cardiac ischemia.  Under the circumstances, and given the Veteran's other medical problems, it was the opinion of the examiner that the Veteran should not return to the type of work he had previously done (i.e., dairy farmer and supervisor in a car factory), inasmuch as that work was too stressful and physically active.  However, it was reasonable that the Veteran be allowed to undergo vocational rehabilitation and return to the work force in a less stressful, less active capacity.

During the course of VA outpatient cardiac treatment in July 2001, the Veteran indicated that he felt better than at his last visit.  In fact, the frequency of his chest pain was less than before.  According to the Veteran, he denied any new symptoms, and felt better than on his previous visits.  On physical examination, the Veteran's blood pressure was 130/85, with a heart rate of 105 per minute.  Jugular venous pressure was not elevated, and the Veteran's carotid arteries were "well felt."  According to the examiner, the Veteran was clinically stable.  Moreover, there was no evidence of heart failure.

At the time of a subsequent VA cardiovascular examination in January 2004, the Veteran indicated that he "felt well" from a cardiac standpoint.  According to the Veteran, he had not worked since December 1999, though he did engage in some volunteer work.  Currently, the Veteran was reportedly receiving Social Security disability benefits.  However, by his own admission, he was not experiencing any chest pain.  While according to the Veteran, he experienced shortness of breath if he overdid it with mopping, vacuuming, or cleaning the house, he could use his riding lawn mower, and was similarly able to carry groceries weighing approximately 20 pounds.  According to the Veteran, he was currently attempting to use an exercise machine involving walking, which machine also involved some arm motions.  When further questioned, the Veteran indicated that he could engage in this activity for a total of half an hour a day, though broken up into 10 to 15 minute sessions.  Significantly, the Veteran denied any problems with dizziness or syncope.  The clinical impression was of coronary artery disease, status post myocardial infarction times two, status post stenting procedures, and ischemic cardiomyopathy with reduced ejection fraction.  According to the examiner, the Veteran was currently stable, with an estimated METs of level 5.

During the course of VA outpatient cardiac treatment in February 2005, the Veteran indicated that he had resumed a mild exercise program over the past several months.  While according to the Veteran, with the introduction of increased physical activity, he experienced exertional substernal "heaviness," the discomfort did not awaken him from sleep or occur at rest.  Moreover, with the utilization of rest and Nitroglycerin, the Veteran experienced no further cardiovascular symptoms, including palpitations, syncope, or near-syncope.  Noted at the time of evaluation was that while the Veteran's dyspnea/shortness of breath continued unchanged, there was no further evidence of congestive heart failure.  Moreover, according to the Veteran, his discomfort was dissimilar to that experienced during his myocardial infarction in 1999.  When questioned, the Veteran indicated that he was currently without symptoms.  Moreover, cardiac evaluation showed a regular rate and rhythm, with no evidence of any rubs, thrills, or murmurs.

At the time of subsequent VA outpatient cardiac treatment in June 2006, the Veteran indicated that, since his last visit, he had been walking 1 1/2 miles per day, as well as up and down a staircase, and grocery shopping with no exertional cardiovascular symptoms, including chest pain, pressure, tightness, heaviness, palpitations, syncope, or near syncope.  Moreover, according to the Veteran, his respiratory status had improved following the discontinuation of his smoking habit approximately 1 1/2 months earlier.  At the time of evaluation, there was no evidence of congestive heart failure, including orthopnea, or peripheral edema.  Moreover, the Veteran was currently without cardiovascular symptomatology.  

On physical examination, the Veteran's blood pressure was 132/84.  Cardiac evaluation revealed a regular rate and rhythm, with no evidence of any rubs, thrills, or murmurs.  According to the examiner, the Veteran remained active with no exertional cardiovascular symptoms and no evidence of congestive heart failure.

The Veteran argues that, while at the time of the aforementioned rating decision in May 2004, his service-connected residuals of myocardial infarction may not have warranted more than a 60 percent evaluation, he was nonetheless unemployable, and should therefore have been entitled to an "inferred" claim for a total disability rating based upon individual unemployability, or the "resurrection" of his previously-filed claim for that benefit in November 2000.  In the alternative, it is contended that the Veteran did, in fact, file a formal claim for a total disability rating based upon individual unemployability in April 2004, but the RO failed to adjudicate that claim.

In response, the Board notes that the claims file does, in fact, contain a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, dated in April 2004.  However, there is no indication that the form in question was received any earlier than June 8, 2007, the current effective date for the Veteran's award of a total disability rating based upon individual unemployability.  Moreover, pertinent evidence of record is to the effect that, at the time of the VA rating decision granting entitlement to a schedular 100 percent evaluation for the residuals of myocardial infarction in January 2002, the Veteran was advised that his claim for a total disability rating based upon individual unemployability would not be further considered.  Significantly the Veteran did not disagree with the May 2004 rating decision which reduced his previously assigned 100 percent schedular evaluation for the residuals of myocardial infarction to 60 percent.  Not until June 8, 2007 was there received the Veteran's "current" claim for a total disability rating based upon individual unemployability.

As noted above, during the period from August 2004 to June 2007, the Veteran indicated that he had resumed a mild exercise program.  Moreover, there was no evidence of any jugular venous distension or vascular compromise.  Significantly, at the time of the aforementioned June 2006 evaluation, the Veteran indicated that he was walking 1 1/2 miles each day, and was able to go up and down stairs and grocery shop with no exertional cardiovascular symptoms, chest pain, or palpitation.  While it is true that, based on the evidence of record, the Veteran has been awarded Social Security disability benefits based, apparently, on his current heart disease, that determination is not binding on the Department of Veterans Affairs.

As noted above, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final allowance, or a claim for increase (as in this case) is the date of receipt of claim, or the date entitlement arose, whichever is later.  In the case at hand, the Veteran's previous claim for a total disability rating based upon individual unemployability filed in November 2000 was effectively foreclosed by the award of a 100 percent schedular evaluation for the service-connected residuals of myocardial infarction in January 2002.  Not until June 8, 2007 was there received the Veteran's "current" claim for a total disability rating based upon individual unemployability.  During the intervening time, the Veteran demonstrated good exercise tolerance and it was indicated that training for sedative employment was possible.  Accordingly, an effective date earlier than June 8, 2007 for the award of a total disability rating based upon individual unemployability due to service-connected disability must be denied.


ORDER

An effective date earlier than June 8, 2007 for the award of a total disability rating based upon individual unemployability due to service-connected disability is denied.


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


